Citation Nr: 1540244	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-24 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a higher rating for post-operative residuals of an injury to the left meniscus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case has since been transferred to the RO in Roanoke, Virginia.     

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of that proceeding has been associated with the electronic claims file.

In April 2014, the Board remanded the case for further development, which has met with substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for obesity as secondary to the service-connected left knee disability has been raised by the record.  See e.g. May 9 2011, VA Outpatient Record.  However, as this issue has not yet ripe for appellate review, it must be referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected left knee disability has been productive of slight limitation of flexion and extension, as well as pain, effusion, and "locking" of the joint.

2.  Throughout the pendency of this appeal, the Veteran's service-connected left knee disability has been associated with difficulty ambulating and other functional impairment, caused by flare-ups of pain after engaging in activities of daily living such as standing or sitting for prolonged periods of time.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for post-operative residuals of an injury to the left meniscus have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 CFR §§ 3.159, 4.71a, Diagnostic Code 5258 (2015).

2.  The criteria for a separate 10 percent rating for functional loss have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 CFR §§ 3.159, 4.40, 4.45, 4.59 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated February 2008 satisfied the duty to notify provisions.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.   

The Veteran's service treatment records and VA medical treatment records have been obtained.  She has not identified any private treatment records that are pertinent to the appeal.  Nor has she alleged or demonstrated that she is in receipt of disability benefits from the Social Security Administration.  

VA examinations have been conducted in March 2008, May 2011, and July 2014.  Each examination report identifies the manifestations of the Veteran's service-connected left knee disability and describes them in a manner that allows for appropriate application of the relevant rating criteria.   As such, there is no need to elicit an additional VA examination, or seek another medical opinion, in this case.  

Nor is there any need to afford the Veteran another hearing as she has already had the opportunity to testify at length before the undersigned.  38 C.F.R. § 20.700(a) (2015).  The transcript of the April 2012 hearing reflects that the undersigned identified the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify any further development that was required.   For example, the undersigned advised the Veteran of the requirements for obtaining higher levels of disability compensation under the VA Rating Schedule, as well as the factors warranting referral for consideration on an extraschedular basis.  In addition, the undersigned elicited information from the Veteran regarding her current VA treatment regimen, and ascertained that she was not seeking medical care from any private clinician.  Through such actions, the undersigned satisfied the duties of a Veterans Law Judge to explain the underlying issues in detail and to suggest the submission of evidence that may have otherwise been overlooked.   See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).   Significantly, the Veteran has not alleged, and the record has not otherwise revealed that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), or committed other prejudicial error.  Moreover, there is no indication that the Veteran has been otherwise denied due process, either during the course of her hearing or at any other time throughout his appeal.   

Furthermore, the Board is satisfied that its prior remand directives have met with substantial compliance by the AOJ.  See Stegall, 11 Vet. App. at 271.  The AOJ also has undertaken appropriate efforts to ensure that the record is complete for rating purposes prior to readjudicating the Veteran's claims in an August 2014 SSOC.  Although the Veteran has since submitted additional argument and documentation in support of her appeal, she has expressly waived AOJ review of such evidence.  See September 2014 Veteran Correspondence.     

Accordingly, the Board finds that VA's duties to notify and assist have been fulfilled such that adjudication of the Veteran's claims may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Merits of the Appeal

The Veteran contends that her service-connected left knee disability is significantly worse than contemplated by her currently assigned rating and that a higher evaluation is thus in order.

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Further, examination reports should be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated by the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the United States Court of Appeals for Veterans Claims (CAVC) has clarified that, while pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the possible manifestations of functional loss may include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  Therefore, pain-induced functional loss must be rated at the same level as if it were caused by any of the other factors cited above.  Furthermore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment attributable to these factors.

Here, the Veteran has chronic residuals stemming from an in-service injury to her left meniscus.  Her knee disability has been historically rated as analogous to removal of the semilunar cartilage.  38 C.F.R. § 4.71a,  Diagnostic Code 5259 (2015).  However, the Board finds this diagnostic code to be improper as it contemplates a maximum disability rating of only 10 percent, rather than the 20 percent currently assigned.  Moreover, the Board considers the diagnostic code concerning symptomatic surgical repair of the semilunar cartilage to be more appropriate in this instance, as it better reflects the overall level of disability and symptomatology exhibited by the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, current diagnosis, and demonstrated symptomatology). 

Diagnostic Code 5258 provides for a maximum schedular rating of 20 percent for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Such symptomatology has been demonstrated here.

Indeed, the record unequivocally shows that the Veteran has experienced frequent episodes of "locking" and "popping" of the affected joint.  She also has experienced left knee pain throughout the relevant appeal period.  In fact, the hallmark of her service-connected disability has been constant pain, punctuated by flare-ups that have occurred at an average frequency of once every two months.  See May 2011 VA examination; January 2012 VA clinical evaluation.   

Moreover, while the Veteran's VA examinations and clinical notes are largely silent for findings of joint effusion, she reported at the time of her July 2014 VA examination that she experienced such symptoms approximately three to four times a year.  The Veteran is competent to attest to symptomatology that lies within the realm of her experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, her testimony in this regard is deemed credible as it is both internally consistent and in line with the other evidence of record.  

In light of the foregoing symptoms and the lack of any contravening evidence, the Board finds that the schedular criteria for a 20 percent disability rating under Diagnostic Code 5258 have been met.  Moreover, the Board finds this evaluation should replace, rather than augment, her previously assigned rating under Diagnostic Code 5259.  That diagnostic code, as detailed above, contemplates a 10 percent evaluation for symptomatic removal of semilunar cartilage.  While the Veteran has undergone surgical removal of part of the meniscus in her left knee, to provide her with an additional 10 percent rating under Diagnostic Code 5259 for the residuals of that surgery would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions).  

The Board also has considered whether to grant a separate or higher evaluation under alternate provisions of the Rating Schedule.  Such provisions include the diagnostic codes for degenerative arthritis (5003), limitation of flexion and extension (5260 and 5261), ankylosis of the knee (5256), recurrent subluxation or lateral instability (5257), impairment of the tibia and fibula (5262), and genu recurvatum (5263).  

There is no indication that the Veteran has been diagnosed with degenerative arthritis in the left knee, ankylosis of the joint, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5003, 5256, and 5263 are not for application.

Conversely, Diagnostic Code 5257 is implicated in this instance.  Indeed, the Veteran has asserted that her knee is unstable and that it frequently gives way.  Additionally, in May 2011, she asserted that she has repeated episodes of subluxation.  Tellingly, however, VA examinations in March 2008, May 2011, and July 2014 uniformly reflect that the Veteran's ligaments are stable.  None of the examination reports or X-ray studies found evidence of recurrent episodes of dislocation or subluxation, and abnormal motion of the patella has not been observed.  VA clinical notes do not reflect any findings of ligamentous instability, dislocation or subluxation.  

Although the Veteran is competent to report symptoms of subluxation, instability, and dislocation, her assertions are outweighed by the objective medical evidence of record, which is negative for any such symptoms.  Consequently, increased compensation under Diagnostic Code 5257 is not warranted.

Turning to the limitation of motion codes, the Board observes that Diagnostic Code 5260 provides that flexion reduced to 15 degrees warrants a disability rating of 30 percent, while Diagnostic Code 5261 directs that such a rating be assigned for extension that is limited to 20 degrees or greater.  No such limitation of motion has been demonstrated in this case.  At most, flexion has been limited to 80 degrees, and extension to 10 degrees, during the course of the appeal.  Therefore, the Veteran is not entitled to a higher rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  Nevertheless, the Board must still consider whether a higher rating on the basis of functional loss is warranted.   

In this regard, the evidence reflects that the Veteran is in pain at rest and during motion.  She has had approximately nine surgical procedures in an attempt to ameliorate her pain and discomfort.  She walks with several assistive devices, despite her fairly young age.  VA examinations and clinical notes have shown generalized tenderness over the left knee.  VA clinical notes indicate that the Veteran has experienced flare-ups of pain as a result of activities of daily living such as prolonged standing while cooking, as well as prolonged sitting.  In a February 2014 VA clinical note, the Veteran reported "excruciating," throbbing knee pain , which affected her mood, sleep, and activities of daily living.  

As the Veteran's pain affects her mood, sleep, activities, and ability to ambulate appropriately, the Board finds that the functional impairment caused by her service-connected left knee disability warrants an additional 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (38 C.F.R. § 4.59, addressing painful motion in the joints, is not limited to arthritic conditions) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board's analysis does not end here as it must also consider whether to refer the Veteran's left knee claim for extraschedular consideration.  See 38 C.F.R. § 3.321 (2015); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Such referral is warranted when the severity and symptoms of a service-connected disability exceed the confines of the Rating Schedule.  In this case, however, there is no evidence of any left knee symptomatology apart from pain, locking and effusion, all of which are fully contemplated by 38 C.F.R. § 4.71a, and scarring, which has been separately rated under the provisions of 38 C.F.R. § 4.1118.  Put simply, there is nothing in the record to suggest that the schedular criteria are inadequate to describe the severity and symptoms of the service-connected disability at issue on appeal.  

Nor is there any indication that this service-connected disability is manifested by extraordinary factors, such as marked interference with employment, or frequent periods of hospitalization.  In this regard, the Board is mindful that the Veteran has testified that she is unemployed.  Tellingly, however, she also has described herself as "a stay-at-home mom," who has neither sought nor received Social Security disability benefits.  Moreover, there is no other indication that her left knee disability markedly interferes with her ability to work, or requires frequent hospitalization.  On the contrary, during the May 2011 VA examination, the Veteran reported having been laid off from her previous job, but did not indicate that she was laid off because of her knee disability.  She further advised the examiner that she was looking for work, but had been unable to find anything for which she was qualified.  The July 2014 VA examination indicated that the Veteran's employability was impacted by her difficulty in sitting, standing and walking for prolonged periods, as well as an inability to climb stairs, kneel or squat; however, the examiner did not indicate that the Veteran's left knee disability prevented, or otherwise markedly interfered with her employment..  

Even applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board has no basis to refer the Veteran's claim.  That is because all of her left knee symptoms have been attributed solely to the disability on appeal, or to the associated scars for which she is also in receipt of service connection.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for the combined effects of multiple conditions.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Nor is this a situation in which a total disability rating based upon individual unemployability (TDIU) is warranted.   Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, under 38 C.F.R. § 4.16, any attempt to obtain an appropriate rating for disability or disabilities, whether expressly raised by a claimant or reasonably raised by the record, is  part of a claim for increased compensation).  On the contrary, the Veteran has not specifically alleged, nor has the record otherwise shown that she is unable to secure or follow substantially gainful employment because to her service-connected left knee disability.  As such, Rice is inapplicable and an award of TDIU would be improper.   


ORDER

A disability rating in excess of 20 percent for post-operative residuals of an injury to the left meniscus is denied.

A separate disability rating of 10 percent for functional loss is granted, subject to the laws and regulations governing monetary benefits.



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


